Case 3:19-cr-00072-MMH-MCR Document 1 Filed 04/18/19 Page 1 of 4 PagelD 1

FILED IN OPEN COURT

A199

UNITED STATES DISTRICT COURT CLERK, U.S. DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION | JACKSONVILLE, FLORIDA

UNITED STATES OF AMERICA

v. CASE NO. 3:19-cr- IR—J= GUM
21 U.S.C. § 841(a)(1)

LARRY BOUKNIGHT
a/k/a “Rico”
INDICTMENT
The Grand Jury charges:
COUNT ONE

On or about September 6, 2018, in the Middle District of Florida, the

defendant,

LARRY BOUKNIGHT
a/k/a “Rico”

did knowingly and intentionally distribute a controlled substance, which
violation involved a mixture and substance containing a detectable amount of
N-phenyl-N-[1-(2-phenylethyl)-4-piperdinyl]propanamide (i.e., fentanyl), a
Schedule I controlled substance.

Pursuant to 21 U.S.C. § 841(b)(1)(C), on or about September 6, 2018, a
person identified herein as “H.B.” died as a result of the use of the mixture
and substance containing a detectable amount of N-phenyl-N-[1-(2-
phenylethyl)-4-piperdinyl|propanamide (i.e., fentanyl), a Schedule II

controlled substance distributed by the defendant.
Case 3:19-cr-00072-MMH-MCR Document 1 Filed 04/18/19 Page 2 of 4 PagelD 2

All in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(C).
COUNT TWO
On or about September 9, 2018, in the Middle District of Florida, and

elsewhere, the defendant,

LARRY BOUKNIGHT
a/k/a “Rico”

did knowingly and intentionally distribute a controlled substance, which
violation involved a mixture and substance containing a detectable amount of
N-phenyl-N-[1-(2-phenylethy1)-4-piperdinyl]propanamide (i.e., fentanyl) and
fluoroisobutyryl fentanyl, both Schedule II controlled substances and are
therefore punished under 21 U.S.C. § 841(b)(1)(C).

In violation of 21 U.S.C. § 841(a)(1) and (b)(1)(C).

FORFEITURE

L. The allegations contained in Counts One and Two are
incorporated by reference for the purpose of alleging forfeiture pursuant to the
provisions of 21 U.S.C. § 853.

2. Upon conviction of a violation of 21 US.C. § 841(a)(1), the
defendant shall forfeit to the United States, pursuant to 21 U.S.C. § 853(a)(1)
and (2), any property constituting, or derived from, any proceeds the
defendant obtained, directly or indirectly, as a result of such violation, and any

property used, or intended to be used, in any manner or part, to commit, or to

No
Case 3:19-cr-00072-MMH-MCR Document 1 Filed 04/18/19 Page 3 of 4 PagelD 3

facilitate the commission of, such violation.
3. If any of the property described above, as a result of any acts or

omissions of the defendant:

a. cannot be located upon the exercise of due diligence;
b. has been transferred or sold to, or deposited with, a third
party;

c: has been placed beyond the jurisdiction of the Court;
d. has been substantially diminished in value; or

e. has been commingled with other property, which cannot
be divided without difficulty,

the United States shall be entitled to forfeiture of substitute property pursuant

to 21 U.S.C. § 853(p).

 

 

A TRUE BILL,
0
Foreperson
MARIA CHAPA LOPEZ
United States Attorney
By: Ohytee N a adm
J ulie Hackenberry

Assistant United States Attorney

By: Lil, S Knear

Kelly Kaydse
Assistant United States Attorney
Deputy Chief, Jacksonville Division
Case 3:19-cr-00072-MMH-MCR Document 1 Filed 04/18/19 Page 4 of 4 PagelD 4

szs £98 OLD

 

 

 

 

 

 

uoggada10 A

=e

Tq ann v

 

 

(1)(®)1P8 § O'S’ IZ :suonRIOrA

INAWLOIGNI

 

OOTY, B/A/2 LHOINANO ANAV'I

“SA

VOIEANV AO SALVIS CHLINN FHL

 

UOISIATC] o][TAUOSYOR
epLO]y JO ILYSIC| a|PPIAL
IUNOSD LOMALSIG SALVLS GALINA

“ON Pastaoy 61/6/P
re-do WuOd
